Citation Nr: 0722696	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran; Brother of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION


The veteran had active service from December 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In the rating decisions, 
the RO found that the veteran's claim for service connection 
for schizophrenia had not been reopened as new and material 
evidence had not been submitted.  The veteran filed a timely 
notice of disagreement in April 2005.  The RO issued a 
statement of the case in July 2005 and the veteran filed a 
timely substantive appeal (VA Form 9) in September 2005.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. § 
5103A(f) (West 2002); see also Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).   However, in the context of the issue of 
whether new and material evidence has been submitted, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA's statutory duty to assist the veteran 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention [that are potentially new and material evidence].  
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

In order to reopen a previously denied claim, new and 
material evidence must be submitted.  For claims filed on or 
after August 29, 2001, such as this claim, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

The veteran's representative highlighted in the Board hearing 
that the veteran had applied for disability benefits from the 
Social Security Administration (SSA).  The representative was 
not sure if the veteran had applied for Social Security 
Disability Income (SSDI) or Supplemental Security Income 
(SSI) benefits.  As the RO has not yet attempted to obtain 
the SSA disability determinations and the underlying medical 
records, the Board finds that the AMC/RO must seek to obtain 
these records upon remand.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006); see also Tetro v. Gober, 
14 Vet. App. 100, 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its 
possession.

2.  Thereafter, the veteran's claim on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  
Ensure that all appropriate notice under 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
[including providing the reasons for the 
prior bases for denial and what 
constitutes new and material evidence in 
the veteran's specific case] and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   If the benefit sought 
on appeal remains denied, the veteran 
and his representative must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to ensure that the veteran had 
been provided with proper notice and to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


